Citation Nr: 0949091	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as a surviving spouse for VA 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1974.  He died in mid-1997.  The appellant seeks 
recognition as the Veteran's surviving spouse for VA benefits 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim for 
Dependency and Indemnity Compensation (DIC), death pension, 
and accrued benefits on the grounds that she had not 
continuously cohabitated with the Veteran from the date of 
marriage until his death and therefore could not be deemed 
the surviving spouse under VA laws and regulations.

In June 2009, the appellant and her son appeared and 
testified at a Travel Board hearing held at the RO before the 
undersigned Acting Veterans Law Judge.

The Board acknowledges that, following her June 2009 hearing, 
the appellant submitted an additional lay statement in 
support of her claim that was not accompanied by a waiver of 
RO consideration.  Nevertheless, in view of the Board's 
decision to fully allow the benefits sought on appeal, the 
Veteran is not prejudiced by its consideration of that newly 
submitted evidence and a remand to the RO is unnecessary.  
See 38 C.F.R. § 20.1304(c) (2009).



FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1980.

2.  The Veteran died in mid-1997.

3.  The appellant did not live continuously with the Veteran 
from the date of their marriage to the date of the Veteran's 
death.

4.  The evidence of record shows that the Veteran's final 
separation from the appellant in September 1992 was due 
solely to the willful misconduct or procurement by the 
Veteran without fault of the appellant.


CONCLUSION OF LAW

The requirements for establishing the appellant as the 
Veteran's surviving spouse for eligibility for VA death 
benefits purposes have been met.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Death benefits, including death pension, death compensation, 
and Dependency and Indemnity Compensation (DIC), may be paid 
to a "surviving spouse" of a Veteran who died on or after 
January 1, 1957, and who was married to the Veteran: (1) 
before the expiration of 15 years after the termination of 
the period of service in which the injury of disease causing 
death was incurred or aggravated, (2) for one year or more 
prior to the Veteran's death, (3) for any period of time if a 
child was born of the marriage or was born to them before the 
marriage.  38 C.F.R. § 3.54 (2009).

The term 'surviving spouse' means a person of the opposite 
sex: (1) whose marriage to the Veteran was valid under the 
law of the place of residence at the time of the marriage or 
when the right to benefits accrued; (2) who was the spouse of 
a Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. §§ 101(3), 103(c); 38 C.F.R. 
§§ 3.1(j), 3.50(a) & (b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the Veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the Veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b).

In the instant case, the record shows that the appellant and 
the Veteran married in May 1980, roughly six years after his 
discharge from active service, and had a son during their 
marriage.  Thus, the threshold requirements under 38 C.F.R. 
§ 3.54 are met and the pertinent question becomes whether the 
appellant may be considered a "surviving spouse" for VA 
compensation purposes.

The record reveals, and the appellant does not dispute, that 
she and the Veteran were divorced in September 1992 and did 
not live together for several years prior to his death in 
mid-1997.  Nevertheless, the appellant asserts that the sole 
reason for the divorce was the Veteran's willful misconduct, 
specifically his physical abusiveness and adultery.  
Additionally, the appellant maintains that neither she nor 
the Veteran remarried after their divorce.  She further 
contends that, notwithstanding their separation, she took 
care of the Veteran in the months prior to his death. 

In light of the parties' divorce and lack of cohabitation at 
the time of the Veteran's death, the appellant may only be 
recognized as a surviving spouse if the separation was due to 
the misconduct of, or procured by, the Veteran, without fault 
of the surviving spouse.  See 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1).  As the United States Court of 
Veterans Appeals (Court) observed in Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993):

The language of 38 U.S.C.A. § 101(3) and 38 C.F.R. § 
3.50(b)(1) does not indicate that the without-fault 
requirement is a continuing one.  Rather, under this 
language, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time 
of the separation.  Certain conduct subsequent to the 
time of separation may be relevant in an appropriate 
case with respect to the question of fault at the time 
of separation, but the mere acts of seeking divorce and 
failing to reconcile are not in and of themselves 
relevant to such question, and, standing alone, do not 
constitute evidence of fault at the time of separation.  
Certainly, if a spouse has been physically and 
emotionally abused and separates from the abuser, the 
abused spouse's acts of initiating a divorce and 
refusing to reconcile would not be competent evidence 
to demonstrate fault on the part of the abused spouse 
at the time of the separation.

The appellant, in written statements and testimony before the 
Board, contends that her marriage to the Veteran ended 
shortly after she discovered that he was having an affair 
with another woman.  Additionally, she asserts that the 
Veteran was emotionally and physically abusive throughout 
their marriage.  She further maintains that this abuse 
intensified toward the end of the marriage to the point where 
she ultimately felt obliged to leave the Veteran out of 
concern for her own safety and that of her son.  In this 
regard, the appellant's son has submitted testimony 
indicating that the situation between her and the Veteran 
"got rough at the end" of their marriage.

After a careful review of the record, the Board finds that 
the evidence is at least in equipoise as to whether the 
Veteran's willful misconduct was responsible for the parties' 
divorce.  As noted above, both the appellant and her son have 
presented testimony that Veteran's adultery and abusive 
behavior led her to seek a separation.  Additionally, the 
appellant has indicated that, after divorcing the Veteran, 
she did not remarry or otherwise establish a motive for 
leaving him apart from his own willful misconduct.  Moreover, 
the Board finds that the appellant's account of caring for 
the Veteran during his terminal illness, when he presumably 
was too sick to be abusive, is an indication that she would 
not have left him were it not for his previous pattern of 
misconduct.  Furthermore, the Board considers it significant 
that there is no evidence that contradicts the eyewitness 
accounts of the appellant and her son.  Thus, the Board 
accepts their statements as to the reasons behind the 
appellant's separation from the Veteran (i.e., his adultery 
and emotional and physical abuse).

In sum, the Board finds that the appellant and her son have 
provided credible lay evidence that her decision to leave the 
Veteran was based solely on his adultery and abusive 
behavior.  As noted by the Court in Gregory, the initiation 
of divorce and the refusal to reconcile, when predicated on 
the Veteran's own willful misconduct, do not constitute 
competent evidence to demonstrate fault on the part of the 
abused spouse at the time of the separation.  See 38 U.S.C.A. 
§ 101(3) and 38 C.F.R. § 3.50(b)(1).  Because there is at 
least as much evidence in favor of the appellant's claim as 
there is against it, the appellant is entitled to the benefit 
of the doubt, and she may therefore be recognized as the 
Veteran's surviving spouse for VA compensation purposes.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The appellant is entitled to recognition as the Veteran's 
surviving spouse for VA compensation purposes.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


